DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lifting mechanisms and a rack and pinion arrangement with a rack attached to the panel and the pinion driven by the actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both leading edge in FIG. 2 and a different unnamed part in FIG. 4; and reference character “2” has been used to designate both panels in FIG. 2 and a different unnamed part in FIG. 4; and reference character “3” has been used to designate both geared actuators in FIG. 2 and a different unnamed part in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4 and 7 in FIG. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0026] – Reference characters 200, 210 have been used to designate both “stations” and “actuator.”  Additionally, it appears that a space was inadvertently omitted after the comma (,) in 200,210 (both occurrences), and 300,310.  Finally, the last sentence does not make sense grammatically with use of the word “by.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claims 2-8 begin with the phrase “An actuator system.”  Claim 1 recites “An actuator system” in the preamble.  Claims 2-8 depend directly or indirectly from claim 1.  Consequently, “An actuator system” in claims 2-8 are a double inclusion and it unclear if “an actuator system” is referring to the same actuator system as before or introducing a new actuator system.  See, for example, MPEP § 2173.05(o)    Double Inclusion [R-08.2012], which states, in part, “… where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 7-11 is/are rejected under 35 USC § 102(a)(2) as being anticipated by Davies et al., U.S. Patent Application Publication 2004/0004163 (hereinafter called Davies).
Regarding claim 1, Davies teaches an actuator system for controlling movement of a plurality of panels, comprising:
two or more lifting mechanisms (See e.g., FIG. 1 element 1) connected to each panel (See e.g., ¶s [0021]-[0022]) at two or more separate locations on the panel (See e.g., FIG. 1; ¶s [0021]-[0022]); and for each panel:
an actuator (See e.g., FIG. 1; ¶ [0021]) in engagement with a first of the lifting mechanisms (See e.g., FIG. 1 element 5 of the actuator through element 7) to drive the lifting mechanism to move the panel and
a torque tube (See e.g., FIG. 1 element 7) having a first end in engagement with the actuator (See e.g., FIG. 1 the end of element 7 that is engaged with element 5 of the actuator) so as to be rotated by the actuator as the actuator drives the lifting mechanism, the torque tube having a second end in engagement with the or another of the two or more lifting mechanisms (See e.g., FIG. 1 the end of element 7 engaged with element 1) to drive the lifting mechanism due to rotation of the torque tube.
Regarding claim 4, Davies teaches wherein the actuator of each panel is a geared actuator comprising an input shaft and an output shaft connected by a gear mechanism (See e.g., FIG. 1 element 5).
Regarding claim 7, Davies teaches wherein more than two lifting mechanisms are provided at respective separate locations on the panel (See e.g., FIG. 1 element 1; ¶s [0021]-[0022]); the actuator may be in engagement with a first of the lifting mechanisms and to drive the other lifting mechanisms via respective torque tubes (as recited in the rejection of claim 1 hereinabove for this similar limitation).
Regarding claim 8, Davies teaches comprising:
three lifting mechanisms at three separate locations on the panel (See e.g., FIG. 1 element 1; ¶s [0021]-[0022]), wherein the actuator is an engagement with the first lifting mechanism (as recited in the rejection of claim 7 hereinabove for this similar limitation); and
a first torque tube (See e.g., FIG. 1 element 7’) connecting the actuator to a second of the lifting mechanisms (See e.g., FIG. 1 the end of the first element 7’ that is engaged with the second element 1 from element 7) and a second torque tube connecting the actuator to a third of the lifting mechanisms (See e.g., FIG. 1 the end of the second element 7’ from the first element 1 that is engaged with the third element 1 from the first element 7).
Regarding claim 9, Davies teaches an aircraft wing having a leading edge and a trailing edge, the aircraft wing comprising:
a plurality of panels along the leading edge or the trailing edge (See e.g., ¶s (0001]-[0002]); and
an actuator system as claimed in claim 1 (please refer to the rejection hereinabove of an actuator system).
Regarding claim 10, Davies teaches an aircraft having two aircraft wings (See e.g., ¶s (0001]-[0002]) as claimed in claim 9.
Regarding claim 11, Davies teaches a method of controlling movement of a moveable panel of an aircraft wing comprising:
driving movement of a first lift mechanism of the panel by means of an actuator connected to the first lifting mechanism (See e.g., FIGS. 1, 3a-3f, & 6 element 1; ¶s [0006], [0011], & [0021]-[0024]); and
moving the panel at a second lifting mechanism of the panel (See e.g., FIG. 1 the end of the first element 7’ that is engaged with the second element 1 from element 7; ¶s [0001], [0006], [0011], & [0021]-[0024]), remote from the first, by means of torque transmitted from the actuator to the first station via a torque transmission tube without an actuator at the second lift mechanism (See e.g., FIG. 1, where torque is transmitted beginning at element 7 (connected to element 5 of the actuator), through to the second 7’ from element 7, and the second element 1 from element 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 USC § 103 as being unpatentable over Davies as applied to claim 1 hereinabove, and further in view of Meyer et al., U.S. Patent Application Publication 2019/0226530 A1 (hereinafter called Meyer).
Regarding claim 2, Davies teaches all the limitations in the instant claim except a rack and pinion arrangement with a rack attached to the panel and the pinion driven by the actuator, and wherein the pinion of the first lifting mechanism is in engagement with the actuator and the pinion of the other lifting mechanism is engaged by the second end of the torque tube.
However, Meyer teaches a rack and pinion arrangement (See e.g., FIG. 2; ¶ [0036]) with a rack attached to the panel (See e.g., FIG. 2 element 204, 108) and the pinion driven (See e.g., FIG. 2 element 206) by the actuator (See e.g., FIG. 2 element 208; ¶ [0036]), and wherein the pinion of the first lifting mechanism (See e.g., ¶ [0026], where driving member teaches lifting member.  Examiner notes that the prior art of Davies teaches the required lifting mechanism of the instant claim, and the driving mechanism taught in Meyer is only being cited to show that the equivalent structure is, in fact, disclosed.) is in engagement with the actuator (See e.g., FIG. 2 element 206, 208) and the pinion (See e.g., FIG. 2 element 220; ¶ [0036]) of the other lifting mechanism (See e.g., ¶ [0026], where driving member teaches lifting member.  Examiner notes that the prior art of Davies teaches the required lifting mechanism of the instant claim, and the driving mechanism taught in Meyer is only being cited to show that the equivalent structure is, in fact, disclosed.) is engaged by the second end of the torque tube (See e.g., FIG. 2 element 200).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Davies and Meyer before him, before the effective filing date of the claimed invention, to modify the actuator system of the invention of Davies to include a rack and pinion arrangement with a rack attached to the panel and the pinion driven by the actuator, and wherein the pinion of the first lifting mechanism is in engagement with the actuator and the pinion of the other lifting mechanism is engaged by the second end of the torque tube, as taught in the analogous art of Meyer.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, to assure less force or tension is concentrated along the torque tube assembly, thereby improving the structural integrity of the torque tube assembly, as suggested in Meyer (See e.g., ¶ [0085]).


Claim(s) 3 is/are rejected under 35 USC § 103 as being unpatentable over Davies as applied to claim 1 hereinabove, and further in view of Kracke, U.S. Patent Application Publication 2011/0001015 A1 (hereinafter called Kracke).
Regarding claim 3, Davies teaches all the limitations in the instant claim except torque tube is a carbon fiber tube.
However, Kracke teaches torque tube is a carbon fiber tube (See e.g., ¶ [0018]).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Davies and Kracke before him, before the effective filing date of the claimed invention, to modify the actuator system of the invention of Davies to include torque tube is a carbon fiber tube, as taught in the analogous art of Kracke.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, because carbon fiber is light weight, five times stronger than and weighs less than steel, and it provides high stiffness, high tensile strength, low weight, high chemical resistance, high temperature tolerance, and low thermal expansion, all of which are commonly used in applications that require high strength-to-weight and high stiffness-to-weight applications in aerospace.
Claim(s) 5-6 is/are rejected under 35 USC § 103 as being unpatentable over Davies as applied to claim 1 hereinabove, and further in view of Schlipf et al., U.S. Patent Application Publication 2019/0210712 A1 (hereinafter called Schlipf).
Regarding claim 5, Davies teaches all the limitations in the instant claim except further comprising a control unit to provide a control signal to the actuators.
However, Schlipf teaches a control unit (See e.g., FIG. 2a element 27) to provide a control signal to the actuators (See e.g., ¶s [0011] & [0050]).
Thus, it would have been obvious to the skilled artisan in the art having the prior art of Davies and Schlipf before him, before the effective filing date of the claimed invention, to modify the actuator system of the invention of Davies to include torque tube is a carbon fiber tube, as taught in the analogous art of Schlipf.  The skilled artisan in the art would have been motivated to do so, with a reasonable expectation of success, so that the drive arrangement, of the flight control surface assembly, operates and thereby causes the flight control surfaces to carry out the predetermined synchronous movement, as suggested by Schlipf (See e.g., ¶ [0011]).
Regarding claim 6, Davies, as modified by Schlipf in the rejection of claim 5 hereinabove, further teaches wherein the control unit (Schlipf See e.g., FIG. 2a element 27) provides the control signal in response to a command from a pilot or a flight control system (Schlipf See e.g., ¶s [0011] & [0050], where the flight control surface assembly teaches a flight control system, and when the predetermined synchronous movement (which is part of the flight control surface assembly), is compromised, the control unit outputs a control signal in response thereto, and therefore teaches the instant claim limitations).
Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
13 October 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644